Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-26-1996

United States v. Sokolow
Precedential or Non-Precedential:

Docket 95-1292,95-1367




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"United States v. Sokolow" (1996). 1996 Decisions. Paper 202.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/202


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                         Nos. 95-1292/1367
                            ___________

              UNITED STATES OF AMERICA

                                  vs.

              CRAIG B. SOKOLOW,
                                 Appellant
                            ___________

                              ORDER

          Present: MANSMANN and SCIRICA, Circuit Judges,
         and RESTANI, Judge, Court of International Trade.*


         It is hereby ORDERED that the opinion dated April 18,
1996, in the above case is hereby vacated.
         It is further ORDERED that the petition for panel
rehearing filed by appellant in the above entitled case having
been submitted to the judges who participated in the decision of
this court, and no judge who concurred in the decision having
asked for rehearing, is denied.
         It is further ORDERED that the Clerk shall file the
enclosed opinion.
                        BY THE COURT,

                          Carol Los Mansmann
                            Circuit Judge




Dated:   July 26, 1996



* Judge Restani, who sat by designation on the original panel,
is limited to voting for panel rehearing only.